—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered September 9, 1997, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*513The defendant’s contention that he was denied the effective assistance of counsel is without merit. The question is whether, viewed in the totality of the circumstances, the defense provided by counsel constituted meaningful representation (see, People v Benevento, 91 NY2d 708; People v Ellis, 81 NY2d 854). Ineffective assistance of counsel may not be premised upon unsuccessful trial strategy by defense counsel (see, People v Baldi, 54 NY2d 137). Under the circumstances of this case, we find that defense counsel provided meaningful representation.
The defendant’s remaining contentions, raised in his supplemental pro se brief, are either unpreserved for appellate review (see, CPL 470.05 [2]), without merit (see, People v Taranovich, 37 NY2d 442; People v Fernandez, 229 AD2d 447; People v Murphy, 212 AD2d 811; People v Foster, 205 AD2d 313), or were waived (see, People v Lawrence, 64 NY2d 200). Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.